      4:18-cv-02052-SAL          Date Filed 06/23/20    Entry Number 65       Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

Shacoria Y. Russell,                                       Case No.: 4:18-cv-2052-SAL

               Plaintiff,

v.
                                                                     ORDER
Wal-Mart Stores, Inc. a/k/a Wal-Mart
Neighborhood Market,

               Defendant.


        This matter is before the Court for review of the May 5, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). See ECF No. 62. In the

Report, the Magistrate Judge recommends that this action be dismissed pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure. Id. No party filed objections to the Report, and the time to

do so has passed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                1
      4:18-cv-02052-SAL        Date Filed 06/23/20      Entry Number 65       Page 2 of 2




       After a thorough review of the Report and the record in this case, the Court is satisfied

that the Report contains no clear error, and the Report is adopted in its entirety. Accordingly,

Defendant’s Motion to Dismiss, ECF No. 53, is GRANTED, and this action is DISMISSED with

prejudice for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

Defendant’s Motion to Compel, ECF No. 52, is DENIED as moot.

                IT IS SO ORDERED.


                                                            /s/Sherri A. Lydon
                                                            United States District Judge
June 23, 2020

Florence, South Carolina




                                                2
